              Case 1:19-cr-00107-AT Document 57 Filed 08/12/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             8/12/2020
____________________________________
UNITED STATES OF AMERICA                                     Consent
                                                             Order of Restitution
                 v.

JOHN ULRICH                                                  19 Cr. 107 (AT)
____________________________________

         Upon the application of the United States of America, by its attorney, Audrey Strauss,

Acting United States Attorney for the Southern District of New York, Eli J. Mark and Louis A.

Pellegrino, Assistant United States Attorneys, of counsel; and consideration of the defendant’s

presentence investigation report; the defendant’s plea of guilty pursuant to a written plea

agreement in which he agreed to pay restitution; the defendant’s conviction on Count One of the

above-referenced Indictment; and all other proceedings in this case, it is hereby ORDERED that:

         1.      Amount of Restitution

         John Ulrich, the defendant, shall pay restitution in the total amount of $147,569.55,

pursuant to 18 U.S.C. § 3663A, to the International Brotherhood of Teamsters Local 812 and Local

812 Health Fund, the victims of the offense charged in Count One. Restitution shall be sent to:

                 Local 812 Health Fund
                 c/o Larry Cary, Esq.
                 Cary Kane LLP
                 Herald Square Building
                 1350 Broadway #1400
                 New York, NY 10018

         Upon advice by the United States Attorney’s Office of a change of address of a victim, the

Clerk of the Court is authorized to send payments to the new address without further order of this

Court.




2020.01.09
            Case 1:19-cr-00107-AT Document 57 Filed 08/12/20 Page 2 of 5




               A.      Joint and Several Liability

       Defendant’s liability for restitution shall be joint and several with Patrick Paolucci should

he be ordered to make restitution in United States v. Paolucci, 19 Cr. 106 (KMW). Defendant’s

liability for restitution shall continue unabated until either the defendant has paid the full amount

of restitution ordered herein, or every victim has been paid the total amount of its loss from all

the restitution paid by the defendant and others named herein.

       2.      Schedule of Payments

       Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other

assets of the defendant, including whether any of these assets are jointly controlled; projected

earnings and other income of the defendant; and any financial obligations of the defendant;

including obligations to dependents, the defendant shall pay at a minimum restitution in the manner

and according to the schedule that follows:

       In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.

§ 3572(d)(1) and (2). The defendant shall commence monthly installment payments in an

amount equal to at least 10% percent of the defendant’s gross income, payable on the first of

each month, upon release from prison.

       While serving any term of imprisonment, the defendant shall make installment payments

toward his restitution obligation, and may do so through the Bureau of Prisons’ (BOP) Inmate

Financial Responsibility Plan (IFRP). Pursuant to BOP policy, the BOP may establish a

payment plan by evaluating the defendant’s six-month deposit history and subtracting an amount

determined by the BOP to be used to maintain contact with family and friends. The remaining

balance may be used to determine a repayment schedule. BOP staff shall help the defendant

develop a financial plan and shall monitor the inmate’s progress in meeting his restitution

obligation. Any unpaid amount remaining upon release from prison will be paid in installments
                                                  2
              Case 1:19-cr-00107-AT Document 57 Filed 08/12/20 Page 3 of 5




in an amount equal to at least 10% percent of the defendant’s gross income on the first of each

month.

         If the defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

         3.      Payment Instructions

         The defendant shall make restitution payments by certified check, bank check, money

order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the

“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The

Defendant shall write his name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments

by wire, the defendant shall contact the Clerk’s Office for wiring instructions.

         4.      Additional Provisions

         The defendant shall notify, within 30 days, the Clerk of Court, the United States Probation

Office (during any period of probation or supervised release), and the United States Attorney’s

Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation

Unit) of (1) any change of the defendant’s name, residence, or mailing address or (2) any material

change in the defendant’s financial resources that affects the defendant’s ability to pay restitution

in accordance with 18 U.S.C. § 3664(k). If the defendant discloses, or the Government otherwise

learns of, additional assets not known to the Government at the time of the execution of this order,

the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.



                                                  3
            Case 1:19-cr-00107-AT Document 57 Filed 08/12/20 Page 4 of 5




       5.      Restitution Liability

       The defendant’s liability to pay restitution shall terminate on the date that is the later of 20

years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as

provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the

event of the death of the defendant, the defendant’s estate will be held responsible for any unpaid



                              [INTENTIONALLY LEFT BLANK]




                                                  4
Case 1:19-cr-00107-AT Document 57 Filed 08/12/20 Page 5 of 5
